           Case 3:14-cv-00661-RCJ-WGC Document 374 Filed 03/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     JEREMY STROHMEYER,                               )   Case No.: 3:14-CV-00661-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 371)
                                                      )
13   K. BELANGER, et al.,                             )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 371 1) entered on March 3, 2021, recommending that the Court grant
19

20
     Defendants’ Motion for Summary Judgment (ECF No. 337). On March 19, 2021, Plaintiff filed

21   his Objections to Magistrate Judge’s Report and Recommendation (ECF No. 373).
22          This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26

27

28          1   Refers to Court’s docket number.



                                                           1
          Case 3:14-cv-00661-RCJ-WGC Document 374 Filed 03/22/21 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 371), shall be ADOPTED and ACCEPTED.
 7          IT IS HEREBY ORDERED that Plaintiff’s Cross-Motion for Summary Judgment (ECF
 8
     No. 355) is STRICKEN.
 9
            IT IS FURTHER ORDERED that Doe Defendants are DISMISSED WITHOUT
10

11   PREJUDICE.

12          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
13
     No. 337) is GRANTED.
14
            IT IS FURTHER ORDERED that Defendants’ Motion for Leave to File Under Seal
15
     (ECF No. 338) is GRANTED.
16

17          IT IS FURTHER ORDERED that Plaintiff’s Motion for Partial Summary Judgment
18   (ECF No. 343) is DENIED.
19
            IT IS FURTHER ORDERED that this Court DECLINES to exercise supplemental
20
     jurisdiction over the remaining state law deprivation of property claims in Count XII and the
21

22   assault and battery claims in Count XV.

23          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Excess Pages
24
     (ECF No. 372) is GRANTED.
25
            IT IS SO ORDERED.
26
            Dated this 22ND day of March, 2021.
27                                                               _____________________________
                                                                 ROBERT C. JONES
28
                                                                 United States District Judge


                                                         2
